Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 20, 2013, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
“A defendant may be held liable for ordinary negligence upon his or her failure to communicate significant medical findings to a patient or her treating physician” (Mosezhnik v Berenstein, 33 AD3d 895, 898 [2d Dept 2006]; see Yaniv v Taub, 256 AD2d 273, 274 [1st Dept 1998]). Here, on a prior appeal, plaintiffs medical malpractice claims were dismissed as barred by the statute of limitations, but we declined to dismiss plaintiffs common-law negligence claim since nothing in the record indicated that defendant doctor forwarded the pathology reports of decedent’s colonoscopies to her primary gastroenterologist (99 AD3d 574 [1st Dept 2012]). Discovery has since taken place and the record is clear that the reports were indeed forwarded.
Accordingly, there is no viable negligence claim against defendants.
Concur—Gonzalez, F.J., Mazzarelli, Sweeny, Manzanet-Daniels and Clark, JJ.